Exhibit 10.7(c)

Schedule of Warrants Issued

Through May 10, 2013, warrants in the form filed as Exhibit 10.7(a) to this
Quarterly Report on Form 10-Q of KiOR, Inc. were issued pursuant to Amendment
No. 1 to the Loan and Security Agreement dated as of March 18, 2013 among the
Company, KiOR Columbus LLC, 1538731 Alberta Ltd., 1538716 Alberta Ltd. and KFT
Trust, Vinod Khosla, Trustee as follows:

 

Date Issued

   Warrantholder    Numbers of Underlying Shares      Exercise Price  

April 24, 2013

   KFT Trust, Vinod Khosla, Trustee         406,954       $ 4.42   